                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Dianne Wilson Skipper,                        )
                                              )
                       Plaintiff,             )         Civil Action No. 2: 19-2833-RMG
                                              )
       vs.                                    )
                                              )
Andrew M. Saul, Commissioner                  )
of Social Security,                           )
                                              )         ORDER
                       Defendant.             )
                                              )


       This matter comes before the Court on an appeal relating to Plaintiffs motion for

authorization to pursue a civil action without prepayment of the filing fee because of an alleged

inability to afford the $400.00 fee . (Dkt. No. 8). The Magistrate Judge, after requesting and

receiving additional information on the Plaintiffs financial status, issued a Report and

Recommendation ("R & R") recommending that the motion be denied because Plaintiff had

sufficient assets to pay her filing fee and would, consequently, not meet the requirements to file

informapauperis under 28 U.S.C. Section 1915. (Dkt. No. 10). Plaintiff filed no objection to

the R& R.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make the final determination rests with the

Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de nova

review of those portions of the Magistrate Judge ' s R & R to which specific objection has been

made. In the absence of objections, the Court reviews the R& R to "only satisfy itself that there



                                                  -1-
is no clear error on the face of the record in order to accept the recommendation." Fed. R. Civ. P.

72, Advisory Committee Note.

        The Court has reviewed the R & R and record in this matter and finds that the Magistrate

Judge has ably and accurately addressed the issues and correctly concluded that Plaintiff plainly

fails to meet the requirements for relief under 28 U.S.C. Section 1915(a)(l). Consequently, the

Court adopts the R & R as the order of this Court and denies Plaintiffs motion for leave to file in

forma pauperis. Plaintiff has thirty days to pay her filing fee.

        AND IT IS SO ORDERED.




                                                       Richard Mark Gergel
                                                       United States District Judge

November &, 2019
Charleston, South Carolina




                                                 -2-
